UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CHINA SHUANGJI CEMENT LTD. (Exact name of registrant as specified in its charter) Delaware 95-3542340 (State of other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) 221 Linglong Road Zhaoyuan City, Shandong Province, PRC (Address of Principal Executive Offices) (Zip Code) China Shuangji Cement Ltd. 2010-2 Incentive Stock Plan (Full Title of Plan) Mr. Jun Song 221 Linglong Road Zhaoyuan City, Shandong Province, PRC 256400 (Name and address of agent for service) (86) 535-8213217 (Telephone number, including area code, of agent for service) Copies to: Gregory Sichenzia Benjamin A. Tan Sichenzia Ross Friedman Ference LLP 61 Broadway 32nd Floor New York, NY 10006 Tel (212) 930-9700 Fax (212) 930-9725 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer □ Accelerated filer □ Non-accelerated filer □ (Do not check if a smaller reporting company) Smaller reporting companyT 1 CALCULATION OF REGISTRATION FEE Title of securities to be registered Amount to be registered Proposed maximum offering price per share (2) Proposed maximum aggregate offering price Amount of registration fee Common Stock, par value $0.0001 $ $ $ Pursuant to Rule 416(a) under the Securities Act of 1933, as amended (the “Securities Act”), this Registration Statement shall also cover any additional shares of common stock of China Shuangji Cement Ltd., a Delaware corporation (the “Registrant” or the “Company”), which become issuable by reason of any stock dividend, stock split, recapitalization or other similar transaction which results in an increase in the number of outstanding shares of the Registrant’s common stock. Estimated in accordance with Rule 457(h) of the Securities Act solely for the purpose of calculating the registration fee. The computation is based on the average bid and asked price of the Registrant’s common stock as reported on the over-the-counter bulletin board on August 23, 2010. EXPLANATORY NOTE This Registration Statement is being filed to register the grant of up to 1,000,000 shares of common stock of China Shuangji Cement Ltd., par value $0.0001 per share, to certain consultants of the Company either as stock or stock options, and the subsequent exercise of any stock options. PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS Item 1. Plan Information The documents containing the information specified in Part I of this Registration Statement will be sent or given to eligible consultants as specified by Rule 428(b)(1) of the Securities Act of 1933, as amended as of the date of this Registration Statement (the "Securities Act"). Such documents are not required to be and are not filed with the Securities and Exchange Commission (the "Commission") either as part of this Registration Statement or as prospectuses or prospectus supplements pursuant to Rule 424. These documents and the documents incorporated by reference in this Registration Statement pursuant to Item 3 of Part II of this Form S-8, taken together, constitute a prospectus that meets the requirements of Section 10(a) of the Securities Act. Item 2. Registrant Information and Employee Plan Annual Information. Upon written or oral request, any of the documents incorporated by reference in Item 3 of Part II of this Registration Statement (which documents are incorporated by reference in this Section 10(a) Prospectus), other documents required to be delivered to eligible consultants and employees pursuant to Rule 428(b) or additional information about the Offering are available without charge by contacting: Securities Liaison Officer China Shuangji Cement Ltd. 221 Linglong Road Zhaoyuan City, Shandong Province, PRC 256400 Tel: (86) 535-8213217 2 PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3. Incorporation of Documents by Reference. The following documents and information heretofore filed with the Commission by the Registrant are incorporated herein by reference in this registration statement: (a)The Registrant’s latest annual report on Form 10-K filed on April 15, 2010 pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), containing audited financial information for the Company’s fiscal year ended December 31, 2009. (b)The Registrant’s quarterly reports on Form 10-Q filed on May 21, 2010 and August 23, 2010, and current reports on Form 8-K filed on January 4, 2010, January 6, 2010, January 7, 2010, February 22, 2010, March 4, 2010, March 12, 2010, April 15, 2010, April 16, 2010, May 5, 2010, May 21, 2010, May 28, 2010, June 18, 2010, June 25, 2010, July 1, 2010, July 19, 2010, and August 16, 2010, pursuant to Section 13(a) or 15(d) of the Exchange Act, since the end of the fiscal year covered by the registrant document referred to in (a) above. (c)The description of the Registrant’s common stock contained in the Registrant’s Form10SB12G filed on February 2, 2007, pursuant to Section 12(g) of the Exchange Act and is updated by the Registrant’s current report Form 8-K filed on August 12, 2008. All documents subsequently filed with the Commission by the Registrant pursuant to Sections 13(a), 13(c), 14, and 15(d)of the Exchange Act, prior to the filing of a post-effective amendment which indicates that all securities offered hereunder have been sold or which deregisters all securities then remaining unsold under this Registration Statement, shall be deemed to be incorporated by reference in this Registration Statement and to be part hereof from the date of filing of such documents. Any statement contained herein or in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superseded for purposes of this Registration Statement to the extent that a statement contained herein or in any other subsequently filed document which also is or is deemed to be incorporated by reference herein modifies or supersedes such earlier statement. Any statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this Registration Statement. Item 4. Description of Securities. The class of securities to be offered is registered under Section 12 of the Exchange Act and accordingly, no information under Item 202 of Regulation S-K is required. Item 5.Interests of Named Experts and Counsel. None. Item 6.Indemnification of Directors and Officers. The Company’s bylaws provide for the indemnification of our directors to the fullest extent permitted by the Delaware General Corporation Law. The Company’s bylaws further provide that our Board of Directors has discretion to indemnify our officers and other consultants and employees. The Company is required to advance, prior to the final disposition of any proceeding, promptly on request, all expenses incurred by any director or executive officer in connection with that proceeding on receipt of an undertaking by or on behalf of that director or executive officer to repay those amounts if it should be determined ultimately that he or she is not entitled to be indemnified under the bylaws or otherwise. The Company is not, however, required to advance any expenses in connection with any proceeding if a determination is reasonably and promptly made by our Board of Directors by a majority vote of a quorum of disinterested Board members that (i) the party seeking an advance acted in bad faith or deliberately breached his or her duty to us or our stockholders and (ii) as a result of such actions by the party seeking an advance, it is more likely than not that it will ultimately be determined that such party is not entitled to indemnification pursuant to the applicable sections of our bylaws. Delaware Law Section 145 of the General Corporation Law of the State of Delaware provides that a corporation may indemnify a director, officer, employee or agent against expenses (including attorneys' fees), judgments, fines and for amounts paid in settlement in respect of or in successful defense of any action, suit or proceeding if he acted in good faith and in a manner he reasonably believed to be in, or not opposed to, the best interests of the corporation, and, with respect to any criminal action or proceeding, had no reasonable cause to believe his conduct was unlawful. Expenses (including attorneys' fees) incurred by an officer or director in defending any civil, criminal, administrative or investigative action, suit or proceeding may be paid by the corporation in advance of the final disposition of such action, suit or proceeding upon receipt of an undertaking by or on behalf of such director or officer to repay such amount if it shall ultimately be determined that such person is not entitled to be indemnified by the corporation as authorized in this section. Such expenses (including attorneys' fees) incurred by former directors and officers or other consultants and employees and agents may be so paid upon such terms and conditions, if any, as the corporation deems appropriate. The indemnification and advancement of expenses shall, unless otherwise provided when authorized or ratified, continue as to a person who has ceased to be a director, officer, employee or agent and shall inure to the benefit of the heirs, executors and administrators of such a person. 3 Item 7. Exemption from Registration Claimed. Not applicable. Item 8.Exhibits. Exhibit No. Description China Shuangji Cement Ltd. 2010-2 Incentive Stock Plan Opinion of Sichenzia Ross Friedman Ference LLP with respect to the legality of the common stock registered hereby. Consent of Sichenzia Ross Friedman Ference LLP (contained in its opinion filed herewith in Exhibit 5.1) Consent of Bernstein & Pinchuk LLP, CPA. Item 9. Undertakings. (a)The undersigned Registrant hereby undertakes: (1)To file, during any period in which offers or sales are being made, a post-effective amendment to this Registration Statement: (i) to include any prospectus required by Section 10(a)(3) of the Securities Act of 1933; (ii) to reflect in the prospectus any facts or events arising after the effective date of the Registration Statement (or the most recent post-effective amendment thereof) which, individually or in the aggregate, represent a fundamental change in the information set forth in the Registration Statement; (iii) to include any material information with respect to the plan of distribution not previously disclosed in the Registration Statement or any material change to such information in the Registration Statement. Provided, however, that paragraphs (a)(1)(i) and (a)(1)(ii) do not apply if this Registration Statement is on Form S-8, and the information required to be included in a post-effective amendment by those paragraphs is contained in reports filed with or furnished to the Commission by the Registrant pursuant to Section 13 or Section 15(d) of the Exchange Act of 1934 that are incorporated by reference in this Registration Statement. (2)That, for the purpose of determining any liability under the Securities Act of 1933, each such post-effective amendment shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (3)To remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the offering. (4)The undersigned Registrant hereby undertakes that, for purposes of determining any liability under the Securities Act of 1933, each filing of the Registrant’s annual report pursuant to Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934 (and, where applicable, each filing of an employee benefit plan’s annual report pursuant to Section 15(d) of the Securities Exchange Act of 1934) that is incorporated by reference in the Registration Statement shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (5)Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the Registrant pursuant to the foregoing provisions or otherwise, the Registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Securities Act of 1933, and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a director, officer or controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question of whether such indemnification by it is against public policy as expressed in the Securities Act of 1933 and will be governed by the final adjudication of such issue. 4 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormS-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Zhaoyuan, the People’s Republic of China, on August 24, 2010. CHINA SHUANGJI CEMENT LTD. By: /s/Jun Song Jun Song Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities and on the date indicated. By: /s/ Wenji Song Wenji Song Chairman and President By: /s/ Jun Song Jun Song Director and Chief Executive Officer By: /s/ Bo Wu Bo Wu Director and Secretary By: /s/ Linxin Cui Linxin Cui Director By: /s/ Shoucheng Yuan Shoucheng Yuan Director By: /s/ Michelle Zhu Michelle Zhu Chief Financial Officer 5
